IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

JACK ALONSO ROCK

            VS.                                      CAUSE NUMBER PD-0040-16

THE STATE OF TEXAS

                                             ORDER

       The above styled and numbered cause is before this Court in Cause No. 64,451-B from

the 181ST District Court of Potter County.

       The Court is of the opinion the following exhibit should be inspected:

               1. State’s Exhibit No. 1 (a DVD recording)


Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Potter County is ordered to file this

exhibit with the Clerk of this Court on or before the 13th day of May, 2016.

       IT IS SO ORDERED THIS THE 4th DAY OF MAY, 2016



                                         PER CURIAM

EN BANC

DO NOT PUBLISH